DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 04/07/2021.

Information Disclosure Statement
                The information disclosure statement filed 04/07/2021 was filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
                The abstract filed 04/07/2021 appears to be acceptable.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8, the phrase "essentially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4, 7, 9-10, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Publication number 2013/0142624 A1 to JULLIARD et al. (JULLIARD).

Re: Claim 1:
JULLIARD discloses:
An assembly for an aircraft propulsion system (See Figs.1-4: propulsion system as shown), comprising:
an exhaust center body (See Figs.1-4: exhaust center body 26) comprising an exterior skin; and
a duct system (See Figs.1-4: duct system via 28) fluidly coupled with a plurality of exterior skin perforations (See Figs.1-4: ¶0029-¶0033: discloses perforated exterior skin as described in figure 2 having perforations 104) in the exterior skin, the duct system configured to direct bypass air (See Figs.1-4: bypass via perforations 104 or shown in figure as annotated by the examiner: bypass BP) received from a bypass flow path within the aircraft propulsion system (See Figs.1-4: propulsion system as shown) to the plurality of exterior skin perforations (See Figs.1-4: perforations 104).

Re: Claim 2:
JULLIARD discloses:
The assembly of claim 1, wherein the plurality of exterior skin perforations (See Figs.1-4: perforations 104).
are configured to direct the bypass air received from duct system out of the exhaust center body to cool the exhaust center body (See Figs.1-4: ¶0025, ¶0031: discloses flow of cold stream 28, the cooling of the exhaust center body is implied, since air entering via bypass and perforations 104 is cooler than the exhaust passing through the exhaust center body).

Re: Claim 3:
JULLIARD discloses:
The assembly of claim 1, further comprising:
an outer nacelle structure (See Figs.1-4: outer nacelle 12); and
an inner nacelle structure (See Figs.1-4: inner nacelle 26) at least partially covered by the outer nacelle structure;
the bypass flow path (See Figs.1-4:  BP/104 as annotated by the examiner in figure 1) at least partially formed by and radially (See Figs.1-4: air flows radially via BP and perforations prior to exiting the exterior skin perforations) between the outer nacelle structure (See Figs.1-4: outer nacelle 12) and the inner nacelle structure (See Figs.1-4: inner nacelle 26).

Re: Claim 4:
JULLIARD discloses:
The assembly of claim 1, wherein the exterior skin forms an inner peripheral portion of a core flow path within the aircraft propulsion system (See Figs.1-4: exterior skin having perforations 104 forms an inner peripheral portion of a core flow path directly via 28).

Re: Claim 7:
JULLIARD discloses:
 The assembly of claim 1, wherein the duct system extends radially across a core flow path within the aircraft propulsion system (See Figs.1-4: the duct system extends radially across a core flow path directly via 28).

Re: Claim 9:
JULLIARD discloses:
 The assembly of claim 1, wherein
the exhaust center body further includes a porous layer (See Figs.1-4: porous layer 102) of sound attenuating material (See Figs.1-4: ¶0022-¶0027, ¶0040); and
the duct system is configured to direct the bypass air received from the bypass flow path (See Figs.1-4: BP) through the porous layer (See Figs.1-4: porous layer 102) of sound attenuating material (See Figs.1-4: ¶0022-¶0027, ¶0040) to the plurality of exterior skin perforations (See Figs.1-4: perforations 104).

Re: Claim 10:
JULLIARD discloses:
The assembly of claim 1, wherein
the exhaust center body (See Figs.1-4: exhaust center body 26, panel is implied) comprises a structural panel;
the structural panel including an exterior skin (See Figs.1-4: upper skin being the exterior skin of structural panel of exhaust center body 26), an interior skin (See Figs.1-4: interior skin 106 as shown in figure 2) and a core (See Figs.1-4: ¶0029: cellular-structure core 102, as shown in figure 2) that is between and connected to the exterior skin and the interior skin (See Figs.1-4: perforated skins 104 and 106); 
a plurality of cavities (See Figs.1-4: Each of these cellular structures 102 and 108 is made up of an array of cavities of honeycomb shape) within the core fluidly couple a plurality of interior skin perforations in the interior skin (See Figs.1-4: 106) with the plurality of exterior skin perforations (See Figs.1-4: exterior skin having perforations 104); and
the duct system (See Figs.1-4: duct system via 28) is fluidly coupled with the plurality of exterior skin perforations (See Figs.1-4: exterior skin having perforations 104) through the plurality of interior skin perforations (See Figs.1-4: exterior skin having perforations 106) and the plurality of cavities.
a duct system (See Figs.1-4: duct system via 28) fluidly coupled with a plurality of exterior skin perforations (See Figs.1-4: ¶0029-¶0033: discloses perforated exterior skin as described in figure 2 having perforations 104) in the exterior skin, the duct system configured to direct bypass air (See Figs.1-4: bypass via perforations 104 or shown in figure as annotated by the examiner: bypass BP) received from a bypass flow path within the aircraft propulsion system (See Figs.1-4: propulsion system as shown) to the plurality of exterior skin perforations (See Figs.1-4: perforations 104).

Re: Claim 17:
JULLIARD discloses:
The assembly of claim 1, wherein the exhaust center body comprises a noise attenuating structural panel that includes the exterior skin (See Figs.1-4: ¶0022-¶0027, ¶0040).

Re: Claim 18:
JULLIARD discloses:
 An assembly for an aircraft propulsion system, comprising:
an exhaust center body including an exterior skin (See Figs.1-4: skin having perforations 104) and a porous layer of sound attenuating material (See Figs.1-4: 102) located inward of and overlapped by the exterior skin (See Figs.1-4: as shown in figure 2); and
a duct system (See Figs.1-4: duct system via 28) configured to direct cooling air through the porous layer (See Figs.1-4: 102) of sound attenuating material (See Figs.1-4: ¶0022-¶0027, ¶0040) to a plurality of exterior skin perforations (See Figs.1-4: 104) in the exterior skin for cooling the exhaust center body (See Figs.1-4: ¶0025, ¶0031: discloses flow of cold stream 28, the cooling of the exhaust center body is implied, since air entering via bypass and perforations 104 is cooler than the exhaust passing through the exhaust center body).

Re: Claim 19:
JULLIARD discloses:
 The assembly of claim 18, wherein the duct system (See Figs.1-4: duct system via 28) is configured to receive the cooling air from a bypass flow path within the aircraft propulsion system (See Figs.1-4: as shown in figure 1 as annotated by the examiner).

Re: Claim 20:
JULLIARD discloses:
 An assembly for an aircraft propulsion system (See Figs.1-4: propulsion system as shown), comprising:
an exhaust center body (See Figs.1-4: exhaust center body 26, structural panel is implied) comprising a structural panel;
the structural panel including an exterior skin (See Figs.1-4: upper skin being the exterior skin of structural panel of exhaust center body 26), an interior skin (See Figs.1-4: interior skin 106 as shown in figure 2) and a core (See Figs.1-4: ¶0029: cellular-structure core 102, as shown in figure 2) arranged between and connected to the exterior skin and the interior skin (See Figs.1-4: perforated exterior skin 104 and interior skin 106); and
the exterior skin (See Figs.1-4: exterior skin having perforations 104) configured as an exterior flow skin of the exhaust center body (See Figs.1-4: 26);
wherein one or more cavities within the core (See Figs.1-4: Each of these cellular structures 102 and 108 is made up of an array of cavities of honeycomb shape) fluidly couple one or more interior skin perforations (See Figs.1-4:  ¶0029) in the interior skin with one or more exterior skin perforations in the exterior skin (See Figs.1-4: ¶0032 and as shown in figure 2).

Claim(s) 1, 4-6, 8 is/are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Patent number 6584766 to CZACHOR (CZACHOR).

Re: Claim 1:
CZACHOR discloses:
An assembly for an aircraft propulsion system (See Figs.1-6: propulsion system as shown), comprising:
an exhaust center body (See Figs.1-6: exhaust center body 42) comprising an exterior skin; and
a duct system (See Figs.1-6: col. 3 lines 1-14: duct system formed for flow 91) fluidly coupled with a plurality of exterior skin perforations (See Figs.1-6: plurality of perforations 98) in the exterior skin (See Figs.1-6: 74) , the duct system configured to direct bypass air (See Figs.1-6: bypass via perforations 98) received from a bypass flow path (See Figs.1-6: shown by downward arrow extending from flow 91) within the aircraft propulsion system (See Figs.1-6: propulsion system as shown) to the plurality of exterior skin perforations (See Figs.1-6: col. 3 lines 14-33: perforations 98).

Re: Claim 4:
CZACHOR discloses:
The assembly of claim 1, wherein the exterior skin forms an inner peripheral portion of a core flow path within the aircraft propulsion system (See Figs.1-6: exterior skin 74 having perforations 98 forms an inner peripheral portion of a core flow path directly via 84).

Re: Claim 5:
JULLIARD discloses:
The assembly of claim 4, further comprising:
a nozzle (See Figs.1-6: col. 2 lines 35-45: nozzle 46) extending circumferentially around and radially spaced outward from the exhaust center body (See Figs.1-6: col. 2 lines 35-45: center body 42);
the nozzle forming an outer peripheral portion of the core flow path (See Figs.1-6: col. 3 lines 1-33: core flow path 91).

Re: Claim 6:
CZACHOR discloses:
The assembly of claim 1, wherein the duct system (CZACHOR: See Fig.2: col. 3 lines 1-33: duct system 91) comprises a scoop (CZACHOR: See Fig.2: scoop 90 projects radially into bypass flow path shown by downward arrow extending from flow path 91) that projects radially into the bypass flow path.

Re: Claim 8:
CZACHOR discloses:
The assembly of claim 1, wherein the exhaust center body is configured with a single layer skin (CZACHOR: See Figs.1-6: as shown in figure 2) that consists essentially of the exterior skin.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 -16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication number 2013/0142624 A1 to JULLIARD et al. (JULLIARD) as applied to claim 1 above combined with following reasons.
Re: Claim 11:
JULLIARD discloses:
The assembly of claim 10, JULLIARD discloses all the limitations of claim 10, however JULLIARD is silent regarding:
wherein a quantity of the plurality of exterior skin perforations in the exterior skin is equal to a quantity of the plurality of interior skin perforations in the interior skin.
JULLIARD discloses all the limitations of claim 10, although JULLIARD discloses exterior and interior skin perforations, JULLIARD is silent regarding wherein a quantity of the plurality of exterior skin perforations in the exterior skin is equal to a quantity of the plurality of interior skin perforations in the interior skin. However, such a configuration is a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the invention, specifically when instant application does not disclose any unpredicted results obtained as a result of claimed limitation, further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Re: Claim 12:
JULLIARD discloses:
The assembly of claim 10, JULLIARD discloses all the limitations of claim 10, however JULLIARD is silent regarding:
wherein a quantity of the plurality of exterior skin perforations in the exterior skin is different than a quantity of the plurality of interior skin perforations in the interior skin.
JULLIARD discloses all the limitations of claim 10, although JULLIARD discloses exterior and interior skin perforations, JULLIARD is silent regarding wherein a quantity of the plurality of exterior skin perforations in the exterior skin is different than a quantity of the plurality of interior skin perforations in the interior skin. However, such a configuration is a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the invention specifically when instant application does not disclose any unpredicted results obtained as a result of claimed limitation, further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Re: Claim 13:
JULLIARD discloses:
The assembly of claim 10, JULLIARD discloses all the limitations of claim 10, however JULLIARD is silent regarding:
wherein
a first of the plurality of the exterior skin perforations has a first size; a second of the plurality of the interior skin perforations has a second size; and the first size is equal to the second size.
JULLIARD discloses all the limitations of claim 10 and size of perforations, although, JULLIARD is silent regarding a first of the plurality of the exterior skin perforations has a first size; a second of the plurality of the interior skin perforations has a second size; and the first size is equal to the second size. However, such a modification would have involved a mere change in the size of the claimed apparatus and a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the invention, specifically when instant application does not disclose any unpredicted results obtained as a result of claimed limitation, further a change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV A.

Re: Claim 14:
JULLIARD discloses:
The assembly of claim 10, JULLIARD discloses all the limitations of claim 10, however JULLIARD is silent regarding:
wherein
a first of the plurality of the exterior skin perforations has a first size; a second of the plurality of the interior skin perforations has a second size; and the first size is different than the second size.
JULLIARD discloses all the limitations of claim 10 and size of perforations, although, JULLIARD is silent regarding a first of the plurality of the exterior skin perforations has a first size; a second of the plurality of the interior skin perforations has a second size; and the first size is different than the second size. However, such a modification would have involved a mere change in the size of the claimed apparatus and a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the invention, specifically when instant application does not disclose any unpredicted results obtained as a result of claimed limitation, further a change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV A.

Re: Claim 15:
JULLIARD discloses:
The assembly of claim 10, JULLIARD discloses all the limitations of claim 10, and that
wherein the structural panel (JULLIARD: See Fig. 2) is configured such that one of the interior skin (JULLIARD: See Fig. 2: 106) perforations feeds the bypass air to an array of the plurality of cavities (JULLIARD: See Fig. 2: ¶0030: cavities 108).

Re: Claim 16:
JULLIARD discloses:
 The assembly of claim 10, JULLIARD discloses all the limitations of claim 10, and that
v wherein
the core (JULLIARD: See Fig. 2 as shown) includes a sidewall (JULLIARD: See Fig. 2: side wall having apertures/perforations 106) between and partially forming a first of the plurality of cavities (JULLIARD: See Fig. 2: ¶0030:  102) and a second of the plurality of cavities (JULLIARD: See Fig. 2: ¶0030: 108); and
the sidewall (JULLIARD: See Fig. 2: side wall having apertures/perforations 106) is configured with an aperture that fluidly couples the first of the plurality of cavities (JULLIARD: See Fig. 2: ¶0030:  102) with the second of the plurality of cavities (JULLIARD: See Fig. 2: ¶0030:  108).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
May 23, 2022